Detailed Action
Response to Amendment

	Applicant’s amendments to the Claims have overcome some of the rejections previously set forth in the Final Office Action mailed July 7th, 2020. Applicant’s amendments to claims 1, 3, 5-6, 9¸ 11, 13, and 15 as described on pages 8-14 have been deemed sufficient to overcome the previous 35 USC § 103 rejections through further narrowing the independent claims with limitations from the dependent claims. However, as they change the scope of the claim, new rejections for claims 1 and 12 have been added below, maintaining Pawlicki, Yellambalase and Fung rejections with further clarification. All other rejections under 35 USC § 103 have additionally been maintained and are included below along with responses to applicant’s arguments.

	Applicant argues that Yellambalase and Pawlicki fail to disclose the determining a warning level based on the warning condition when a driver intends to change a lane. Specifically applicant argues the prior art fails to disclose “determines a warning level based on the warning condition by evaluating whether a driver of the subject vehicle intends to change a lane, the warning level being a low warning level or a high warning level, such that if high warning level is determined, then the warning includes an audible warning and a haptic warning,”. However, Pawlicki discloses a system for issuing a warning for a lane change of a vehicle (Pawlicki [0025]) when another vehicle is in the desired lane change location (Pawlicki [0017-0018]) in which the warnings are of a visual or audible nature. Additionally, cited reference Fung discloses a means in which the warnings can be of different levels, i.e. a high and 

	Additionally, applicant argues the cited art fails to disclose the various warning indicators. Specifically applicant argues that the cited art fails to disclose “wherein the warning condition includes at least one of: a blind spot warning condition issuing a blind spot warning when the target vehicle is located in the adjacent zones; and a closing vehicle warning condition issuing a closing vehicle warning when the target vehicle is located in the rear zone and when a maximum closing speed and a collision time of the target vehicle satisfy a preset condition, wherein the determination device is additionally configured to determine a warning level evaluation condition for evaluating the warning level, and wherein the warning level evaluation condition includes at least one of: a turn signal light evaluation condition determined as the high warning level when the driver turns on the turn signal light; and a steering input evaluation condition determined as the high warning level when the driver manipulates a steering of the subject vehicle.” However, the combination of Pawlicki and Fung disclose a vehicle system including a blind spot warning (Pawlicki [0043]), a closing vehicle warning such as a rearward collision avoidance system (Pawlicki [0008] and [0118] wherein the system incorporates the speed and approach of other vehicles to the subject vehicle) based on a sensed condition in order to determine the warning (Pawlicki [0111]) wherein the warning level of Pawlicki is based on activating a turn signal to try to change lanes (Pawlicki [0043]) or based on 


Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a warning unit issuing the warning” and “a control unit controlling at least one sensor” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 103
	

	
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3, 5-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlicki et al. (US Pre-Granted Publication No. US 2004/0016870 A1 hereinafter “Pawlicki”) in view of Yellambalase et al. (US Pre-Granted Publication No. US 2016/0196748 A1 .
	
	Regarding claim 1 Pawlicki discloses:

	A lane change decision aid system (LCDAS) apparatus, comprising: (Pawlicki Fig. 1) 
	at least one sensor installed on a subject vehicle, (Pawlicki Fig. 1, element 14) the at least one sensor configured to sense whether there is a target vehicle in adjacent zones, a rear zone, or a forward zone of the subject vehicle; (Pawlicki [0002], Fig. 1 element 110, Fig. 13, element 110, [0096] lines 5-14)
	a determination device (Pawlicki Fig. 1 element 16) including a processor configured to determine an activation condition for determining whether an LCDAS function is active / inactive, (Pawlicki [0043] lines 6-11) and determine a warning condition for determining whether a warning of the LCDAS function is issued / un- issued, based on the sensing of the at least one sensor; when the LCDAS function is determine to be active, and (Pawlicki [0043] lines 8-22) determines a warning level based on the warning condition by evaluating whether a driver of the subject vehicle intends to change a lane, (Pawlicki [0005-0006] [0025] wherein the driver activates a turn signal to change lanes) the warning level being… then the warning includes an audible warning …(Pawlicki [0005] [0017-0018]) in which the warnings are of a visual or audible nature)
	a warning unit issuing the warning to the driver based on the determination of the warning condition by the determination device; and (Pawlicki [0043] lines 12-22 wherein the 
	a control unit controlling the at least one sensor, the determination device, and the warning unit … (Pawlicki [0014] lines 1-16, [0026] lines 7-14, and [0043] lines 1-5) wherein the warning condition includes at least one of: a blind spot warning condition issuing a blind spot warning when the target vehicle is located in the adjacent zones; (Pawlicki [0043] wherein the vehicle system includes a blind spot monitor for other vehicles in the area) and a closing vehicle warning condition issuing a closing vehicle warning when the target vehicle is located in the rear zone and when a maximum closing speed… of the target vehicle satisfy a preset condition, (Pawlicki [0008], [0059], and [0118] wherein the closing vehicle warning is interpreted as equivalent to the rearward collision avoidance system which incorporates a speed of an approaching vehicle and the significance of likelihood of collision) wherein the determination device is additionally configured to determine a warning level evaluation condition for evaluating the warning level, (Pawlicki [0111] wherein the system is based on different established sensors evaluating the environment) and wherein the warning level evaluation condition includes at least one of: a turn signal light evaluation condition determined … when the driver turns on the turn signal light; (Pawlicki [0043] wherein the system activates with a turn signal) and a steering input evaluation condition determined … when the driver manipulates a steering of the subject vehicle. (Pawlicki [0128] wherein the system works with either a passive driving system or a manual driver input). 

	Pawlicki does not appear to disclose: 

	a low warning level or a high warning level, such that if high warning level is determined or and a haptic warning or wherein the activation condition includes at least one of: a continuous activation condition activating the LCDAS function at all times when the subject vehicle starts; a manual switch activation condition of allowing the driver to activate the LCDAS function using a switch operation; a turn signal light activation condition activating the LCDAS function when the driver turns on a turn signal light; and a subject vehicle speed activation condition activating the LCDAS function when a speed of the subject vehicle is equal to or greater than a threshold speed value, or and a collision time
	
	However, in the same field of endeavor of vehicle controls Yellambalase discloses: 

	“wherein the activation condition includes at least one of: a continuous activation condition activating the LCDAS function at all times when the subject vehicle starts; a manual switch activation condition of allowing the driver to activate the LCDAS function using a switch operation; (“FIG. 10 illustrates the methodology associated with a preferred embodiment of the invention in which the data feed from a camera is displayed based on a voice command.  Preferably in this embodiment the system is active (step 1001) whenever the car is in motion.  Alternately, the system can be configured to be active whenever the car is turned on, i.e., engine running in an ICE-based vehicle or power on in an electric/hybrid vehicle.  Alternately, the system can be configured to allow the user to either turn on or turn off the feature at will, thus allowing individual users determine when to utilize the system. The voice command embodiment may be configured to utilize any of several different techniques for determining when to employ the speech recognition system used in step 1003.  For example, in one configuration the system requires the user to toggle a switch 339 that, once toggled, indicates to controller 301 that the user is going to issue a voice command (step 1005).”  Yellambalase [0066-0067] lines 1-18) a turn signal light activation condition activating the LCDAS function when the driver turns on a turn signal light; (“In one aspect, the step of receiving the first indicator may be comprised of the step of activating the vehicle's turn signal, where the turn signal is activated by the driver.  Similarly, the step of receiving the second indicator may be comprised of the step of deactivating the vehicle's turn signal, where deactivation of the turn signal may be by the driver or may occur automatically after the lane change is completed.  The process may be configured to terminate the camera display when the turn signal is deactivated even if the vehicle has not completed the lane change.” Yellambalase [0006] lines 1-10) and a subject vehicle speed activation condition activating the LCDAS function when a speed of the subject vehicle is equal to or greater than a threshold speed value, (“In another aspect, the method may include the steps of determining vehicle speed, comparing the vehicle's speed to a preset speed, monitoring a blind spot sensor mounted to the vehicle, communicating the output from the blind spot sensor to the vehicle system controller, and determining if a second vehicle is located within the region observed by the blind spot sensor, where the data feed from the side view camera is only displayed upon receipt of the first indicator if the vehicle speed is greater than the preset speed and a second vehicle is located within the region observed by the blind spot sensor.” Yellambalase [0009] lines 1-11) and wherein the determination device determines that a right LCDAS function is deactivated and a left LCDAS function is activated when the driver turns on a left turn signal light. (“Once the conditions required to indicate that an imminent lane change is desired have been met (step 401), then controller 301 automatically displays the side view camera information (step 409), thus making the driver's upcoming lane change safer by eliminating a blind spot in the driver's vision.  Preferably only the side view corresponding to the desired lane change direction is presented, i.e., if the user activates the left turn signal 327 then the driver side camera 317 is activated in order to provide the driver with view 205, and conversely if the user activates the right turn signal 329 then the passenger side camera 318 is activated in order to provide the driver with view 207.  In an alternate configuration, in step 409 both side view camera 317/318 are activated.” Yellambalase [0046] lines 1-13). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the activation conditions of Yellambalase with the lane change decision system of Pawlicki because one of ordinary skill would have been motivated to make this modification in order to preserve system resources and prevent the driver from being distracted from unnecessary lane change information when not being used (Yellambalase [0004]). 

	Additionally, Pawlicki in view of Yellambalase do not appear to disclose:
	
	a low warning level or a high warning level, such that if high warning level is determined or and a haptic warning or and a collision time

	However, in the same field of endeavor of vehicle controls Fung discloses

	“a low warning level or a high warning level, such that if high warning level is determined” and “and a haptic warning” (“Examples of systems that can be modified according to the level of drowsiness include, but are not limited to: the antilock brake system 224, the automatic brake prefill system 228, the brake assist system 226, the auto cruise control system 238, the electronic stability control system 222, the collision warning system 234, the lane keep assist system 244, the blind spot indicator system 242, the electronic pretensioning system 254 and the climate control system 250. In addition, the electronic power steering system 160 could be modified according to the level of drowsiness, as could the visual devices 166, the audio devices 168 and the tactile devices 170. In some embodiments, the timing and/or intensity associated with various warning indicators (visual indicators, audible indicators, haptic indicators, etc.) could be modified according to the level of drowsiness. For example, in one embodiment, the electronic pretensioning system 254 could increase or decrease the intensity and/or frequency of automatic seatbelt tightening to warn the driver at a level appropriate for the level of drowsiness” (Fung [0162]; that is, with the different intensities and various warning indicators associated with the levels of drowsiness, there are different warning levels, including a high warning level)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual, audio, and haptic warnings with varying degrees of severity of Fung depending on the warning level indicated of Pawlicki and Yellambalase because one of ordinary skill would have been motivated to make this modification in order to appropriately notify drivers of varying levels of threats based on conditions faced by the driver, such as drowsiness, inattentiveness, distractions, health conditions and otherwise delayed reaction times, especially to combat the inattentiveness, distractions, and delayed reactions which are all important for lane changing maneuvers (Fung: [0003]).

claim 3 Pawlicki in view of Yellambalase and Fung discloses all of the limitations of claim 1 and Pawlicki further discloses:
	
	The LCDAS apparatus of claim 1, wherein the warning condition further includes a forward vehicle warning condition issuing a forward vehicle warning when the target vehicle is located in the forward zone and a distance between the target vehicle and the subject vehicle is less than a preset distance. (Pawlicki [0115] lines 1-3, [0116] lines 9-15).

	Regarding claim 5, Pawlicki, in view of Yellambalase, discloses each of the limitations of claim 1 as above along with:

	The LCDAS apparatus of claim 4, wherein the warning includes a visual warning… (Pawlicki: [0005], [0017], and [0019]), and the warning includes the visual warning, the audible warning … (Pawlicki: [0005], [0017], and [0019])

	Pawlicki, in view of Yellambalase, does not appear to disclose a difference between:

	“the low warning level, and … the haptic warning high warning level;”
	
	However, in the same field of endeavor of vehicle controls, Fung discloses: 

	“the low warning level, and … the haptic warning at high warning level” (“Examples of systems that can be modified according to the level of drowsiness include, but are not limited to: the antilock brake system 224, the automatic brake prefill system 228, the brake assist system 226, the auto cruise control system 238, the electronic stability control system 222, the collision warning system 234, the lane keep assist system 244, the blind spot indicator system 242, the electronic pretensioning system 254 and the climate control system 250. In addition, the electronic power steering system 160 could be modified according to the level of drowsiness, as could the visual devices 166, the audio devices 168 and the tactile devices 170. In some embodiments, the timing and/or intensity associated with various warning indicators (visual indicators, audible indicators, haptic indicators, etc.) could be modified according to the level of drowsiness. For example, in one embodiment, the electronic pretensioning system 254 could increase or decrease the intensity and/or frequency of automatic seatbelt tightening to warn the driver at a level appropriate for the level of drowsiness” (Fung [0162]; that is, that is, Fung also teaches the different warning types and the different warning levels).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual, audio, and haptic warnings with varying degrees of severity of Fung depending on the warning level indicated of Pawlicki and Yellambalase because one of ordinary skill would have been motivated to make this modification in order to appropriately notify drivers of varying levels of threats based on conditions faced by the driver, such as drowsiness, inattentiveness, distractions, health conditions and otherwise delayed reaction times, especially to combat the inattentiveness, distractions, and delayed reactions which are all important for lane changing maneuvers (Fung: [0003]).

claim 6, Pawlicki in view of Yellambalase discloses each of the limitations of claim 1 as above along with:

	The LCDAS apparatus of claim 1, wherein the warning includes the visual warning and the audible warning … (Pawlicki: [0005], [0017], and [0019]), and the warning includes the visual warning, the audible warning… (Pawlicki: [0005], [0017], and [0019])

	Pawlicki, in view of Yellambalase, does not appear to disclose:

	“the low warning level, and … the haptic warning at the high warning level;”

	However, in the same field of endeavor of vehicle controls Fung discloses: 

	“the low warning level, and … the haptic warning at the high warning level” (“Examples of systems that can be modified according to the level of drowsiness include, but are not limited to: the antilock brake system 224, the automatic brake prefill system 228, the brake assist system 226, the auto cruise control system 238, the electronic stability control system 222, the collision warning system 234, the lane keep assist system 244, the blind spot indicator system 242, the electronic pretensioning system 254 and the climate control system 250. In addition, the electronic power steering system 160 could be modified according to the level of drowsiness, as could the visual devices 166, the audio devices 168 and the tactile devices 170. In some embodiments, the timing and/or intensity associated with various warning indicators (visual indicators, audible indicators, haptic indicators, etc.) could be modified according to the level of drowsiness. For example, in one embodiment, the electronic pretensioning system 254 could increase or decrease the intensity and/or frequency of automatic seatbelt tightening to warn the driver at a level appropriate for the level of drowsiness” (Fung [0162]; that is, that is, Fung also teaches the different warning types and the different warning levels).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual, audio, and haptic warnings with varying degrees of severity of Fung depending on the warning level indicated of Pawlicki and Yellambalase because one of ordinary skill would have been motivated to make this modification in order to appropriately notify drivers of varying levels of threats based on conditions faced by the driver, such as drowsiness, inattentiveness, distractions, health conditions and otherwise delayed reaction times, especially to combat the inattentiveness, distractions, and delayed reactions which are all important for lane changing maneuvers (Fung: [0003]).
	
	Regarding claim 7, Pawlicki in view of Yellambalase, discloses each of the limitations
of claim 3 as discussed above, and Pawlicki further discloses:
	
	The LCDAS apparatus of claim 3, wherein the control unit outputs a speed
control command controlling the speed of the subject vehicle (Pawlicki [0020] lines 1-20) or a
steering control command controlling a steering of the subject vehicle (Pawlicki [0020] lines 1-
20), corresponding to an issuance of the blind spot warning, an issuance of the closing
vehicle warning or an issuance of the forward vehicle warning. (Pawlicki [0020], lines 1-20,
[0129] lines 4-9, [0130] lines 14-24). 

	Regarding claim 8, Pawlicki, in view of Yellambalase and Fung disclose each of the limitations of claim 1 as discussed above, and further discloses:

	The LCDAS apparatus of claim 1, wherein the control unit outputs a control
command decelerating the speed of the subject vehicle… (Pawlicki: [0020] lines 1-16) and
outputs a control command decelerating the speed of the subject vehicle (Pawlicki: [0020]
lines 1-16) and a control command controlling the steering of the subject vehicle to be an
opposite direction to the target vehicle… (Pawlicki: [0020] lines 1-16, [0129] lines 4-9,
[0130] lines 1-10; where passive steering system which is operable to adjust the steering
direction of the vehicle in response to a detection by the imaging system to include that of
steering opposite of the target vehicle.)

	Pawlicki in view of Yellambalase does not appear to disclose 
	…corresponding to the low warning level… or …corresponding to the high warning level…

	However, Fung discloses: 

	“…corresponding to the low warning level…” and “…corresponding to the high warning level…” (“Examples of systems that can be modified according to the level of drowsiness include, but are not limited to: the antilock brake system 224, the automatic brake prefill system 228, the brake assist system 226, the auto cruise control system 238, the electronic stability control system 222, the collision warning system 234, the lane keep assist system 244, the blind spot indicator system 242, the electronic pretensioning system 254 and the climate control system 250. In addition, the electronic power steering system 160 could be modified according to the level of drowsiness, as could the visual devices 166, the audio devices 168 and the tactile devices 170. In some embodiments, the timing and/or intensity associated with various warning indicators (visual indicators, audible indicators, haptic indicators, etc.) could be modified according to the level of drowsiness. For example, in one embodiment, the electronic pretensioning system 254 could increase or decrease the intensity and/or frequency of automatic seatbelt tightening to warn the driver at a level appropriate for the level of drowsiness” Fung [0162]; that is, that is, Fung also teaches the different warning types and the different warning levels).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual, audio, and haptic warnings with varying degrees of severity of Fung depending on the warning level indicated of Pawlicki and Yellambalase because one of ordinary skill would have been motivated to make this modification in order to appropriately notify drivers of varying levels of threats based on conditions faced by the driver, such as drowsiness, inattentiveness, distractions, health conditions and otherwise delayed reaction times, especially to combat the inattentiveness, distractions, and delayed reactions which are all important for lane changing maneuvers (Fung: [0003]).

	Regarding claim 9 Pawlicki discloses:

A lane change decision aid system (LCDAS) control method comprising: (Pawlicki Fig. 1) 
	sensing whether there is a target vehicle in adjacent zones, a rear zone, or a forward zone of a subject vehicle; (Pawlicki [0002], Fig. 1 element 110, Fig. 13, and element 110, [0096] lines 5-14)
	determining an activation condition for determining whether an LCDAS function is active / inactive, based on the sensing; (Pawlicki [0043] lines 6-11) determining a warning condition for determining whether a warning of the LCDAS function is issued / un- issued based on the sensing when the LCDAS function is determine to be active, (Pawlicki [0043] lines 8-22) determining a warning level based on the warning condition by evaluating whether a driver of the subject vehicle intends to change a lane, (Pawlicki [0005-0006] [0025] wherein the driver activates a turn signal to change lanes) the warning level being… then the warning includes an audible warning …(Pawlicki [0005] [0017-0018]) in which the warnings are of a visual or audible nature)
	issuing the warning to the driver based on the determination of the warning condition… (Pawlicki [0043] lines 12-22 wherein the warning condition is only activated when the LCDAS is activated i.e. when the turn signal is also engaged)
	… wherein the warning condition includes at least one of: a blind spot warning condition issuing a blind spot warning when the target vehicle is located in the adjacent zones; (Pawlicki [0043] wherein the vehicle system includes a blind spot monitor for other vehicles in the area) and a closing vehicle warning condition issuing a closing vehicle warning when the target vehicle is located in the rear zone and when a maximum closing speed… of the target vehicle satisfy a preset condition, (Pawlicki [0008], [0059], and [0118] wherein the closing vehicle warning is wherein the LCDAS control method further comprises: determining a warning level evaluation condition for evaluating the warning level, (Pawlicki [0111] wherein the system is based on different established sensors evaluating the environment) and wherein the warning level evaluation condition includes at least one of: a turn signal light evaluation condition determined … when the driver turns on the turn signal light; (Pawlicki [0043] wherein the system activates with a turn signal) and a steering input evaluation condition determined … when the driver manipulates a steering of the subject vehicle. (Pawlicki [0128] wherein the system works with either a passive driving system or a manual driver input). 

	Pawlicki does not appear to disclose: 

	a low warning level or a high warning level, such that if high warning level is determined or and a haptic warning or wherein the activation condition includes at least one of: a continuous activation condition activating the LCDAS function at all times when the subject vehicle starts; a manual switch activation condition of allowing the driver to activate the LCDAS function using a switch operation; a turn signal light activation condition activating the LCDAS function when the driver turns on a turn signal light; and a subject vehicle speed activation condition activating the LCDAS function when a speed of the subject vehicle is equal to or greater than a threshold speed value, or and a collision time
	
	However, in the same field of endeavor of vehicle controls Yellambalase discloses: 

	“wherein the activation condition includes at least one of: a continuous activation condition activating the LCDAS function at all times when the subject vehicle starts; a manual switch activation condition of allowing the driver to activate the LCDAS function using a switch operation; (“FIG. 10 illustrates the methodology associated with a preferred embodiment of the invention in which the data feed from a camera is displayed based on a voice command.  Preferably in this embodiment the system is active (step 1001) whenever the car is in motion.  Alternately, the system can be configured to be active whenever the car is turned on, i.e., engine running in an ICE-based vehicle or power on in an electric/hybrid vehicle.  Alternately, the system can be configured to allow the user to either turn on or turn off the feature at will, thus allowing individual users determine when to utilize the system. The voice command embodiment may be configured to utilize any of several different techniques for determining when to employ the speech recognition system used in step 1003.  For example, in one configuration the system requires the user to toggle a switch 339 that, once toggled, indicates to controller 301 that the user is going to issue a voice command (step 1005).”  Yellambalase [0066-0067] lines 1-18) a turn signal light activation condition activating the LCDAS function when the driver turns on a turn signal light; (“In one aspect, the step of receiving the first indicator may be comprised of the step of activating the vehicle's turn signal, where the turn signal is activated by the driver.  Similarly, the step of receiving the second indicator may be comprised of the step of deactivating the vehicle's turn signal, where deactivation of the turn signal may be by the driver or may occur automatically after the lane change is completed.  The process may be configured to terminate the camera display when the turn signal is deactivated even if the vehicle has not completed the lane change.” Yellambalase [0006] lines 1-10) and a subject vehicle speed activation condition activating the LCDAS function when a speed of the subject vehicle is equal to or greater than a threshold speed value, (“In another aspect, the method may include the steps of determining vehicle speed, comparing the vehicle's speed to a preset speed, monitoring a blind spot sensor mounted to the vehicle, communicating the output from the blind spot sensor to the vehicle system controller, and determining if a second vehicle is located within the region observed by the blind spot sensor, where the data feed from the side view camera is only displayed upon receipt of the first indicator if the vehicle speed is greater than the preset speed and a second vehicle is located within the region observed by the blind spot sensor.” Yellambalase [0009] lines 1-11) and wherein the determination device determines that a right LCDAS function is deactivated and a left LCDAS function is activated when the driver turns on a left turn signal light. (“Once the conditions required to indicate that an imminent lane change is desired have been met (step 401), then controller 301 automatically displays the side view camera information (step 409), thus making the driver's upcoming lane change safer by eliminating a blind spot in the driver's vision.  Preferably only the side view corresponding to the desired lane change direction is presented, i.e., if the user activates the left turn signal 327 then the driver side camera 317 is activated in order to provide the driver with view 205, and conversely if the user activates the right turn signal 329 then the passenger side camera 318 is activated in order to provide the driver with view 207.  In an alternate configuration, in step 409 both side view camera 317/318 are activated.” Yellambalase [0046] lines 1-13). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the activation conditions of Yellambalase with the lane change decision system of Pawlicki because one of ordinary skill would have been motivated to make this 

	Additionally, Pawlicki in view of Yellambalase do not appear to disclose:
	
	a low warning level or a high warning level, such that if high warning level is determined or and a haptic warning or and a collision time

	However, in the same field of endeavor of vehicle controls Fung discloses

	“a low warning level or a high warning level, such that if high warning level is determined” and “and a haptic warning” (“Examples of systems that can be modified according to the level of drowsiness include, but are not limited to: the antilock brake system 224, the automatic brake prefill system 228, the brake assist system 226, the auto cruise control system 238, the electronic stability control system 222, the collision warning system 234, the lane keep assist system 244, the blind spot indicator system 242, the electronic pretensioning system 254 and the climate control system 250. In addition, the electronic power steering system 160 could be modified according to the level of drowsiness, as could the visual devices 166, the audio devices 168 and the tactile devices 170. In some embodiments, the timing and/or intensity associated with various warning indicators (visual indicators, audible indicators, haptic indicators, etc.) could be modified according to the level of drowsiness. For example, in one embodiment, the electronic pretensioning system 254 could increase or decrease the intensity and/or frequency of automatic seatbelt tightening to warn the driver at a level appropriate for the level of drowsiness” (Fung 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual, audio, and haptic warnings with varying degrees of severity of Fung depending on the warning level indicated of Pawlicki and Yellambalase because one of ordinary skill would have been motivated to make this modification in order to appropriately notify drivers of varying levels of threats based on conditions faced by the driver, such as drowsiness, inattentiveness, distractions, health conditions and otherwise delayed reaction times, especially to combat the inattentiveness, distractions, and delayed reactions which are all important for lane changing maneuvers (Fung: [0003]).
 
	Regarding claim 11 Pawlicki in view of Yellambalase and Fung discloses all of the limitations of claim 9 and discloses: 
	
	The LCDAS control method of claim 9, wherein the warning condition further includes 	a forward vehicle warning condition issuing a forward vehicle warning when the target vehicle is located in the forward zone and a distance between the target vehicle and the subject vehicle is less than a preset distance. (Pawlicki [0115] lines 1-3, [0116] lines 9-15). 

	Regarding claim 13, Pawlicki in view of Yellambalase further in view of Fung discloses each of the limitations of claim 9 as above along with:

The LCDAS control method of claim 9, wherein the issuing of the warning includes: issuing the visual warning (Pawlicki: [0005], [0017], [0018]) … and issuing the visual warning, the audible warning… (Pawlicki: [0005], [0017], [0018])

	Pawlicki, in view of Yellambalase, does not appear to disclose a difference between:	

the low warning level, and … and the haptic warning at the high warning level;

However, in the same field of endeavor of vehicle controls Fung discloses: 
	
	“the low warning level, and … and the haptic warning at the high warning level” (“Examples of systems that can be modified according to the level of drowsiness include, but are not limited to: the antilock brake system 224, the automatic brake prefill system 228, the brake assist system 226, the auto cruise control system 238, the electronic stability control system 222, the collision warning system 234, the lane keep assist system 244, the blind spot indicator system 242, the electronic pretensioning system 254 and the climate control system 250. In addition, the electronic power steering system 160 could be modified according to the level of drowsiness, as could the visual devices 166, the audio devices 168 and the tactile devices 170. In some embodiments, the timing and/or intensity associated with various warning indicators (visual indicators, audible indicators, haptic indicators, etc.) could be modified according to the level of drowsiness. For example, in one embodiment, the electronic pretensioning system 254 could increase or decrease the intensity and/or frequency of automatic seatbelt tightening to warn the driver at a level appropriate for the level of drowsiness” (Fung [0162]; that is, that is, Fung also teaches the different warning types and the different warning levels).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual, audio, and haptic warnings with varying degrees of severity of Fung depending on the warning level indicated of Pawlicki and Yellambalase because one of ordinary skill would have been motivated to make this modification in order to appropriately notify drivers of varying levels of threats based on conditions faced by the driver, such as drowsiness, inattentiveness, distractions, health conditions and otherwise delayed reaction times, especially to combat the inattentiveness, distractions, and delayed reactions which are all important for lane changing maneuvers (Fung: [0003]).

	Regarding claim 14, Pawlicki in view of Yellambalase and Fung discloses each of the limitations of claim 11 as discussed above, Pawlicki and further discloses:
	
	The LCDAS control method of claim 11, further comprising:
	outputting a command controlling the speed of the subject vehicle (Pawlicki
[0020] lines 1-20) or the steering of the subject vehicle, (Pawlicki [0020] lines 1-20) corresponding to the issuance of the blind spot warning, the issuance of the closing
vehicle warning or the issuance of the forward vehicle warning. (Pawlicki [0020] lines
1-20, [0129] lines 4-9, [0130] lines 14-24). 
	 	
claim 15, Pawlicki in view of Yellambalase discloses each of the limitations of claim 9 as discussed above, and further discloses:

	The LCDAS control method of claim 9, wherein the outputting of the control command includes: outputting a control command decelerating the speed of the subject vehicle … and (Pawlicki: [0020] lines 1-16) outputting a control command controlling the steering of the subject vehicle to be an opposite direction to the target vehicle while decelerating the speed of the subject vehicle… (Pawlicki [0020] lines 1-16, [0129] lines 4-9, [0130] lines 1-10; where passive steering system which is operable to adjust the steering direction of the vehicle in response to a detection by the imaging system to include that of steering opposite of the target vehicle.)
	
	Pawlicki in view of Yellambalase does not appear to disclose: 

 	corresponding to the low warning level… or …corresponding to the high warning level…

	However, in the same field of endeavor Fung discloses: 
	corresponding to the low warning level… or …corresponding to the high warning level… (“Examples of systems that can be modified according to the level of drowsiness include, but are not limited to: the antilock brake system 224, the automatic brake prefill system 228, the brake assist system 226, the auto cruise control system 238, the electronic stability control system 222, the collision warning system 234, the lane keep assist system 244, the blind spot indicator system 242, the electronic pretensioning system 254 and the climate control system 250. In addition, the electronic power steering system 160 could be modified according to the level of drowsiness, as could the visual devices 166, the audio devices 168 and the tactile devices 170. In some embodiments, the timing and/or intensity associated with various warning indicators (visual indicators, audible indicators, haptic indicators, etc.) could be modified according to the level of drowsiness. For example, in one embodiment, the electronic pretensioning system 254 could increase or decrease the intensity and/or frequency of automatic seatbelt tightening to warn the driver at a level appropriate for the level of drowsiness” (Fung [0162]; that is, that is, Fung also teaches the different warning types and the different warning levels).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual, audio, and haptic warnings with varying degrees of severity of Fung depending on the warning level indicated of Pawlicki and Yellambalase because one of ordinary skill would have been motivated to make this modification in order to appropriately notify drivers of varying levels of threats based on conditions faced by the driver, such as drowsiness, inattentiveness, distractions, health conditions and otherwise delayed reaction times, especially to combat the inattentiveness, distractions, and delayed reactions which are all important for lane changing maneuvers (Fung: [0003]).

	Claims 2, 4, 10, and 12 have been cancelled and therefore not examined on the merits. 
Conclusion 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664